Morton, C. J.
1. As the defendant applied for, accepted, and acted under, a license in which he was described as a common *322victualler, he cannot set up, in defence of the violation of a condition of his license, that he was not a duly licensed common victualler, and no further evidence of that fact was necessary.
2. The defendant requested the court to instruct the jury, that “ the government must show that the board granting the license to the defendant required him to remove any screens, blinds, shutters, curtains, partitions, painted, stained, or ground-glass windows, or any other obstruction which might interfere with a view of the interior of the licensed premises.” This request is based upon a misconstruction of the Pub. Sts. c. 100, § 12. The last provision of that section was intended to prohibit any licensee from placing or maintaining, or permitting the placing or maintaining of, any screen, curtain, or other obstruction upon the licensed premises. The words “no such licensee” refer to every licensee, and not merely to one who has been required by the licensing board to remove a screen, curtain, or other obstruction. This is the plain meaning of the provision.

Exceptions overruled.